
	

114 HR 5087 IH: To remove the Federal claim to navigational servitude for a tract of land developed due to dredging disposal from a harbor project in Valdez, Alaska, and for other purposes.
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5087
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To remove the Federal claim to navigational servitude for a tract of land developed due to dredging
			 disposal from a harbor project in Valdez, Alaska, and for other purposes.
	
	
		1.Valdez, Alaska
 (a)In generalSubject to subsection (b), the portion of the project for navigation, Valdez, Alaska, identified as Tract G, Harbor Subdivision, shall not be subject to navigational servitude beginning on the date of enactment of this Act.
 (b)Entry by Federal governmentThe Federal Government may enter upon the property referred to in subsection (a) to carry out any required operation and maintenance of the general navigation features of the project referred to in subsection (a).
			
